Name: Commission Regulation (EC) No 950/2003 of 28 May 2003 setting for the marketing year 2003/04 the aid for peaches and pears for processing under Council Regulation (EC) No 2201/96
 Type: Regulation
 Subject Matter: plant product;  food technology;  cooperation policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32003R0950Commission Regulation (EC) No 950/2003 of 28 May 2003 setting for the marketing year 2003/04 the aid for peaches and pears for processing under Council Regulation (EC) No 2201/96 Official Journal L 133 , 29/05/2003 P. 0081 - 0081Commission Regulation (EC) No 950/2003of 28 May 2003setting for the marketing year 2003/04 the aid for peaches and pears for processing under Council Regulation (EC) No 2201/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Commission Regulation (EC) No 453/2002(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2(3) of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1426/2002(4), requires the Commission to publish the aid rates to be applied for peaches and pears after checking compliance with the thresholds set in Annex III to Regulation (EC) No 2201/96.(2) The average quantity of peaches processed under the aid scheme over the past three marketing years is below the Community threshold. The aid rate to be applied for 2003/04 in each Member State must therefore be that set in Article 4(2) of Regulation (EC) No 2201/96.(3) The average quantity of pears processed under the aid scheme over the last three marketing years is above the Community threshold. The aid rate to be applied for 2003/04 in Member States that have not overrun their national threshold must therefore be that given in Article 4(2) of Regulation (EC) No 2201/96. In each of the other Member States that rate must be reduced according to the individual threshold overrun as adjusted by allocation of the unprocessed quantities as specified in the third subparagraph of Article 5(2) of that Regulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the marketing year 2003/04 the aid under Article 2 of Regulation (EC) No 2201/96 shall be:(a) peaches: EUR 47,70/tonne(b) pears:- EUR 79,07/tonne in Greece,- EUR 161,70/tonne in Spain,- EUR 156,15/tonne in France,- EUR 122,28/tonne in Italy,- EUR 161,70/tonne in the Netherlands,- EUR 161,70/tonne in Austria,- EUR 161,70/tonne in Portugal.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply to the marketing year 2003/04.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 206, 3.8.2002, p. 4.